REASONS FOR ALLOWANCE

      	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 22, 30-31, and 33-36 are pending.  
Claims 2-21, 23-29, and 32 have been cancelled.  
The Pelcman Declaration filed November 29, 2021 has been entered and considered. 
Based upon the response and the Declaration filed November 19, 2021, the rejections based upon improper Markush grouping; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph; 35 U.S.C. 102(a)(2) as anticipated based upon Bayer A.G. and AstraZeneca AB; and 35 U.S.C. 103(a) as obvious over Bayer A.G. are withdrawn.  
The Information Disclosure Statements filed November 29, 2021, December 15, 2021, January 6, 2022, January 18, 2022, and January 19, 2022 have been considered.  The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art references to derive the invention now claimed. The references do not negate the patentability of the claimed invention.  Accordingly, claims 1, 22, 30-31, and 33-36 are allowed. 
The request under 37 CFR 1.48(a) filed December 16, 2021 to correct the inventorship is accepted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                              
                                              /Zinna Northington Davis/
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
01.24.2022